             Case 3:12-cv-02039-GAG Document 1514 Filed 05/18/20 Page 1 of 2




 1                          IN THE UNITED STATES DISTRICT COURT

 2                             FOR THE DISTRICT OF PUERTO RICO

 3

 4    UNITED STATES OF AMERICA,

 5    Plaintiff,

 6    v.                                                      CASE NO. 12-2039 (GAG)

 7    COMMONWEALTH                OF      PUERTO
      RICO, et al.
 8
      Defendants.
 9

10                     ORDER ASSIGNING MATTERS TO SPECIAL MASTER

11          The Special Master shall lead and coordinate with the parties and Monitor, efforts to

12   provide guidance to the PRPB regarding the specific non-law enforcement support functions to be

13   performed by the National Guard. This matter is imperative, given the ongoing Covid-19

14   pandemic, compounded by continued seismic activity and the advent of hurricane season. The goal

15   of the Special Master is to ensure that the tenants of the Reform Agreement are observed and

16   respected at all times by National Guard personnel, when supporting the PRPB. A report outlining

17   these specific activities for members of the National Guard is to be submitted to the Court by the

18   Special Master, no later than June 5, 2020.

19          Following the conclusion of the above matter, the Special Master will provide a report

20   relevant to the use of force material being taught at the police academy or part of the current in-

21   service training for all police officers. The Special Master shall research and provide an assessment

22   of the use of force instruction which focuses on the substance of the subject matter as well as the

23   delivery of this material to all police officers in the PRPB. The Court expects that the PRPB will

24                                                        1

25

26
            Case 3:12-cv-02039-GAG Document 1514 Filed 05/18/20 Page 2 of 2
     Civil No. 12-2039 (GAG)


 1   provide all of the necessary information to the Special Master, who may work on this assessment,

 2   in conjunction with the parties and Monitor. This report is to be submitted to the Court on or

 3   before July 30, 2020.

 4          SO ORDERED.

 5          In San Juan, Puerto Rico this 18th day of May, 2020.

 6
                                                                 s/ Gustavo A. Gelpí
 7                                                             GUSTAVO A. GELPI
                                                             United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                      2

25

26
